 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   HECTOR CLARENCE ANDERSON,                          Case No. 1:18-cv-00021-LJO-BAM (PC)
12                      Plaintiff,                      ORDER DENYING MOTION FOR
                                                        CERTIFICATE OF APPEALABILITY
13          v.
                                                        (ECF No. 17)
14   KERNAN, et al.,
15                      Defendants.
16

17          Plaintiff Hector Clarence Anderson (“Plaintiff”) is a former state prisoner proceeding pro

18   se and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On July 25, 2018, the undersigned issued findings and recommendations recommending

20   dismissal of Plaintiff’s fifth amended complaint, with prejudice, for Plaintiff’s failure to state a

21   claim upon which relief may be granted. (ECF No. 13.) On August 10, 2018, the assigned

22   District Judge issued an order adopting the findings and recommendations in full. (ECF No. 15.)

23   The Court entered judgment on the same day. (ECF No. 16.)

24          On October 11, 2018, Plaintiff filed a motion for a certificate of appealability pursuant to

25   Federal Rule of Appellate Procedure 22(b). (ECF No. 17.) Plaintiff is advised that while

26   certificates of appealability are required in habeas corpus actions, they are not needed in a civil

27   rights action pursuant to 42 U.S.C. § 1983, such as this one. If Plaintiff wishes to appeal the

28   judgment in this case, he should file a notice of appeal in accordance with the Federal Rules of
                                                       1
 1   Appellate Procedure. See Fed. R. App. P. 3 & 4.

 2          Accordingly, Plaintiff’s motion for a certificate of appealability, (ECF No. 17), is

 3   HEREBY DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    October 13, 2018                            /s/ Barbara   A. McAuliffe           _
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
